Case 1:18-cv-11867-RMB-KMW Document 53 Filed 06/18/19 Page 1 of 2 PageID: 517




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY
                                CAMDEN VICINAGE



  DANIEL KESSLER, on behalf of
  himself and those similarly
  situated,
                                             Civil No.        18-l1867(RMB/KMW)
                         Plaintiff,

          v.                                  ORDER

  JOARDER PROPERTIES LIMITED
  LIABILITY COMPANY, et al.,

                         Defendants.




      This matter comes before the Court upon a brief,                         filed by

 Defendants Joarder Properties,           LLC and Salim Joarder

 (“Defendants”) [Dkt. No.        52],    in response to this Court’s Opinion

 and Order,      dated May 17,    2019    [Dkt. Nos.    50,    51]   .    In this

brief,     Defendants represent to this Court that Plaintiff Daniel

 Kessler       (“Plaintiff”)   agreed to settle this case for a total of

 $2,875.60 in mileage reimbursements            [Dkt.    No.    52,      at 2—3].

 Defendants also submitted a signed agreement,                  in which Plaintiff

 agreed to voluntarily dismiss this case               [Dkt. No.         52,   Ex.   B]

 Having reviewed this agreement,            the Court is reassured that it

 does not purport to resolve Plaintiff’s Fair Labor Standards Act

 (“fLSA”)      claims,   nor bars him from pursuing those claims in the

 future     (if so desired)
Case 1:18-cv-11867-RMB-KMW Document 53 Filed 06/18/19 Page 2 of 2 PageID: 518



      As Plaintiff retains his right to pursue his EISA claims,

but does not wish to do so at this time,        there is no longer a

bona fide dispute over FLSA provisions.         Therefore,   this Court

 finds that dismissal without prejudice is warranted.

      ACCORDINGLY,   IT IS on this 18th day of June 2019,       hereby

      ORDERED that this matter is DISMISSED WITHOUT PREJUDICE;

and it is further

      ORDERED that the Clerk of the Court shall close this case.




                                          s/ Renee Marie Bumb
                                          RENÉE MARIE BUMB
                                          United States District Judge




                                      2
